Citation Nr: 0514067	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a foot disability, 
claimed as immersion foot.

(The issue of entitlement to retroactive entitlement to 
Vocational Rehabilitation benefits under Chapter 31 prior to 
September 5, 2003, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, including service in the Republic of Vietnam.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA), Reno, Nevada, regional office (RO).  

In January 2005, the veteran provided testimony at a hearing 
in Reno, Nevada, before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that while serving in Vietnam he developed 
a chronic foot disability that he characterizes as immersion 
foot.  A review of his service personnel records corroborates 
he had active duty as a Marine in Vietnam.  His military 
occupational specialty was that of an anti-tanks assault man.  
He received various decorations including the Combat Action 
Ribbon.  38 U.S.C.A. § 1154(b) (West 2002).  The service 
medical records do not show any disability of the foot, and 
the service separation examination his feet were noted as 
normal.  The veteran first sought treatment for a foot 
disability in 1989.  A private physician's statement dated in 
May 2001 noted diagnoses of onychomycosis and tinea pedis, 
and stated that these disabilities "may be related to the 
service connection, certainly with jungle duty in Vietnam, as 
this cannot conclusively be ruled out."  A VA examination in 
September 2000 noted onychomycosis, however no etiology 
opinion was furnished.

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
That is the case here.  

Accordingly, the veteran should undergo a VA podiatry 
examination in order to ascertain the etiology of any current 
foot disability. 

This case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA podiatry examination to determine the 
nature and etiology of any current foot 
disability or disabilities.  The claims 
folder should be provided to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed clinical history.  The 
examiner should be asked to identify 
whether the veteran has a chronic 
foot/feet disability.  The examiner should 
indicate whether the probability is 50 
percent or greater that any current foot 
disability is related to a disease or 
injury in service, keeping in mind that 
his claim of having "immersion foot" 
symptoms in service is credible in light 
of his combat service.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

2.  Thereafter, the claim should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




